                                       Case 2:17-cv-00346-JCM-VCF Document 320 Filed 08/02/21 Page 1 of 2




                                   1    James J. Pisanelli, Esq., Bar No. 4027
                                        JJP@pisanellibice.com
                                   2    Debra L. Spinelli, Esq., Bar No. 9695
                                        DLS@pisanellibice.com
                                   3    M. Magali Mercera, Esq., Bar No. 11742
                                        MMM@pisanellibice.com
                                   4    PISANELLI BICE PLLC
                                        400 South 7th Street, Suite 300
                                   5    Las Vegas, Nevada 89101
                                        Telephone: 702.214.2100
                                   6
                                        Attorneys for Paris Las Vegas
                                   7    Operating Company, LLC
                                   8                               UNITED STATES DISTRICT COURT
                                   9                                       DISTRICT OF NEVADA
                                  10    TPOV ENTERPRISES 16, LLC, a Delaware           CASE NO. 2:17-cv-00346-JCM-VCF
                                        Limited Liability Company,
                                  11
                                                              Plaintiff,                  STIPULATION AND ORDER
400 SOUTH 7TH STREET, SUITE 300




                                  12    vs.                                               EXTENDING DEADLINE TO RESPOND
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                                                                          TO PLAINTIFF/COUNTERDEFENDANT
                                  13    PARIS LAS VEGAS OPERATING                         TPOV ENTERPRISES 16, LLC'S MOTION
                                        COMPANY, LLC, a Nevada limited liability
                                  14    company,                                          TO COMPEL UPDATED FINANCIAL
                                                                                          DATA
                                  15                          Defendant.
                                                                                          (FIRST REQUEST)
                                  16
                                  17    PARIS LAS VEGAS OPERATING
                                        COMPANY, LLC, a Nevada limited liability
                                  18    company,
                                  19                          Counterclaimant.
                                        vs.
                                  20
                                        TPOV ENTERPRISES, LLC, a Delaware
                                  21    Limited Liability Company, TPOV
                                        ENTERPRISES 16, LLC, a Delaware Limited
                                  22    Liability Company, Rowen Siebel, an
                                        individual.
                                  23
                                                              Counter-defendants.
                                  24
                                  25
                                  26           Pursuant to LR IA 6-1, Plaintiff/Counterdefendant TPOV Enterprises 16, LLC ("TPOV 16");

                                  27    Counterdefendant TPOV Enterprises, LLC ("TPOV"); Counterdefendant Rowen Seibel ("Seibel")

                                  28    (collectively, "Seibel and the TPOV Entities"); and Defendant/Counterclaimant Paris Las Vegas


                                                                                      1
                                       Case 2:17-cv-00346-JCM-VCF Document 320 Filed 08/02/21 Page 2 of 2




                                   1    Operating Company, LLC ("Paris") (collectively, the "Parties"), by and through their undersigned
                                   2    counsel of record, stipulate and agree as follows:
                                   3           1.      On July 16, 2021, TPOV 16 filed a Motion to Compel Updated Financial Data (the
                                   4    "Motion to Compel"). (ECF No. 313.)
                                   5           2.      Currently, the deadline to file a response to the Motion to Compel is July 30, 2021.
                                   6           3.      The Parties have agreed and respectfully request that the deadline to file a response
                                   7    to the Motion to Compel be extended by seven (7) days to August 6, 2021 to allow Paris additional
                                   8    time to finalize the response to the Motion to Compel.
                                   9           4.      This is the first request to extend time, is made in good faith, with good cause, and
                                  10    will not impact any other deadlines.
                                  11    DATED this 30th day of July 2021.                DATED this 30th day of July 2021.
400 SOUTH 7TH STREET, SUITE 300




                                  12    PISANELLI BICE PLLC                              BAILEY KENNEDY
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13    By:    /s/ M. Magali Mercera               By:    /s/ Stephanie J. Glantz
                                            James J. Pisanelli, Esq., Bar No. 4027     John R. Bailey, Esq., Bar No. 0137
                                  14        Debra L. Spinelli, Esq., Bar No. 9695      Dennis L. Kennedy, Esq., Bar No. 1462
                                            M. Magali Mercera, Esq., Bar No. 11742     Joshua P. Gilmore, Esq., Bar No. 11576
                                  15        400 South 7th Street, Suite 300            Paul C. Williams, Esq., Bar No. 12524
                                            Las Vegas, Nevada 89101                    Stephanie J. Glantz, Esq., Bar No. 14878
                                  16                                                   8984 Spanish Ridge Avenue
                                        Attorneys for Paris Las Vegas Operating        Las Vegas, NV 89148-1302
                                  17    Company, LLC
                                                                                   Attorneys for TPOV Enterprises 16, LLC,
                                  18                                               TPOV Enterprises, LLC and Rowen Seibel
                                  19
                                  20
                                  21                                                  ORDER
                                  22           IT IS SO ORDERED.

                                  23
                                                                                      UNITED STATES MAGISTRATE JUDGE
                                  24                                                          8-2-2021
                                                                                      DATED:
                                  25
                                  26
                                  27
                                  28


                                                                                             2
